Citation Nr: 0432285	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  00-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which refused to reopen the claims of service connection for 
a nervous condition, hypertension and a lumbar spine 
disorder.  

The Board reopened and remanded the claims of service 
connection for hypertension, a psychiatric disorder, and a 
lumbar spine disability in June 2001.  In May 2003, the Board 
denied the claim of service connection for a psychiatric 
disorder, and remanded the claims of service connection for 
hypertension and a lumbar spine disability.  In a September 
2004 decision, the RO granted entitlement to service 
connection for hypertension, and appellate action regarding 
this decision has not been initiated.  Therefore, the Board 
no longer has jurisdiction over the issue.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In October 2004, the veteran submitted a statement with the 
proper waiver of Agency of Original Jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2004).  The 
statement appears to be an application to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
Therefore, the Board refers the matter for the appropriate 
action.  


FINDINGS OF FACT

The veteran's lumbar spine disability to include arthritis 
and degenerative disc disease was not shown during active 
service or during the initial post-service year, and there is 
no competent medical evidence of record showing that the 
veteran's current lumbar spine disability is the result of 
any incident or event of active service.



CONCLUSION OF LAW

A lumbar spine disability to include arthritis and 
degenerative disc disease was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in June 2001 and October 2003, as well as 
by the discussions in the June 2002 and September 2004 
supplemental statements of the case (SSOCs), and the Boards 
June 2001 and May 2003 remands.  By means of these documents, 
the veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the RO's December 1999 not to reopen the 
claim was prior to the enactment of the VCAA.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Although the RO 
issued an adverse decision, it was reversed by the Board's 
June 2001 decision and the Board directed the issuance of the 
notice in the remand portion of the decision.  Therefore, any 
issue regarding the lack of notice with regard to the 
question of new and material evidence is moot.  In June 2001, 
the RO issued the required notice on the claim on the merits.  
Additionally, the RO, by way of the June 2002 SSOC, conducted 
a de novo review of the claim for service connection on the 
merits.  Therefore, with regard to the issue currently before 
the Board, it is reasonable to find that the VCAA notice was 
issued prior to the RO's denial of the claim on the merits.  
Accordingly, any such error of the notice is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records, VA records, and private outpatient records.  In 
accordance with the Board's remands, the RO attempted to 
secure VA treatment records from 1957.  Responses to the 
requests indicate that the records have been archived and 
could not be located.  Therefore, those records have not been 
secured and associated with the file.  However, the file does 
include a copy of a 1957 VA examination and lay statements 
regarding ongoing treatment since service, which the Board 
finds sufficient to show diagnosis and treatment for a lumbar 
spine condition in the years after the veteran's discharge 
from service.  As determined below, the evidence is deficient 
with regard to a nexus.  It has not been argued or suggested 
that the 1957 records would reveal competent evidence of a 
nexus.  Overall, there is no indication of any relevant 
records that the RO failed to obtain.  The veteran's various 
communications indicate that he has no additional evidence to 
submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  Examinations were conducted in September 2001 and 
June 2003 pursuant to Board remands.  The examination reports 
are in the claims file.  Examinations were also conducted in 
February 1998, August 1998 and December 1999.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.  

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  When the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  
Where a veteran has served for 90 days or more during a 
period of war or had peacetime service after December 31, 
1946, and arthritis becomes manifest to a compensable degree 
within one year after termination of such service, such 
disease shall be presumed to have been incurred in service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Here, the veteran asserts that he sustained an injury to his 
back in a truck accident during service in 1955, which 
resulted in a longstanding lumbar spine disability.  The 
service medical records do show that the veteran was in a 
truck accident in June 1955 and that he sustained muscle 
trauma.  At the time, he complained of right hip pain.  At 
the May 1957 separation examination, the veteran's spine was 
normal.  In the following month, the veteran complained of 
low back pain, but a diagnosis was not made at that time.  
Thus, the Board finds that the veteran complained of low back 
in service, the service medical records do not establish that 
the sustained a chronic back injury as a result of that 
accident.  This evidence demonstrates that the veteran did 
not have a chronic back disability during active service.  
38 C.F.R. § 3.303.  

At a November 1957 VA examination, approximately 4 months 
after service, the examiner diagnosed residuals of 
lumbosacral spine strain.  The examiner did not relate the 
veteran's residuals of lumbosacral strain to his recent 
service.  There was no diagnosis of degenerative disc disease 
or arthritis during the initial post-service year.  
Therefore, a presumption in favor of service connection for 
chronic disease manifest during the initial post-service year 
is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's service and 
the veteran's current lumbar spine disability.  The Board 
notes that the Court held that this nexus requirement can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
evidence showing post-service continuity of symptomatology, 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Here, the veteran submitted a number of statements from 
relatives and others regarding his physical problems prior to 
and after service, as well as his medical treatment.  In a 
November 1999 lay statement, the veteran's cousin suggests 
that the veteran suffered from severe back problems at the 
time of his discharge from service.  In another November 1999 
statement, an individual indicated that from 1962 to 1970 he 
worked for a private physician who treated the veteran for 
back pain.  This individual also explained that the private 
physician has died and that all of the medical records are 
missing.  Additional statements from several relatives and a 
friend were submitted in July 2001, indicated that the 
veteran did not complain of back pain before service but 
complained of back pain after service.  

The Board finds that these statements demonstrate that the 
veteran had problems with his back after service and that he 
obtained treatment for his condition in the 1960s and 1970s.  
While a layperson is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a layperson is not competent to make a medical 
diagnosis or render a medical opinion, which relates a 
medical disorder to a specific cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Although these individuals' 
observations show ongoing complaints of back pain, the 
statements are not sufficient to show a nexus between the 
current diagnoses and the injury incurred during service.  

The next question is whether there is competent, probative 
medical evidence of a nexus between the veteran's 
degenerative joint disease and arthritis of the back and his 
active service.  

The veteran was afforded VA examinations in September 2001 
and June 2003, and was diagnosed with degenerative disc 
disease, arthritis and radiculitis of the S1 root of the 
right lower extremity.  At the September 2001 orthopedic 
examination, the examiner did not provide an opinion as to 
the etiology of the veteran's lumbar spine disability, but 
recommended that the veteran undergo an MRI.  An October 2001 
MRI did not reveal evidence of any significant canal or 
foraminal compromise.  The primary findings appeared to be 
fairly prominent apophyseal joint degenerative changes at L4-
L5 and less marked at L3-L4 and L5-S1.  Therefore, there are 
findings of a current lumbosacral spine disability.  

In the September 2001 mental disorder examination, the 
examiner did not diagnose a mental disorder, but stated that 
the veteran had lumbar strain, back injured in the military, 
and arthritis in the right lower extremity.

In a June 2003 VA orthopedic examination, the VA examiner 
noted the history of the truck accident in 1955, as well as 
the veteran's subsequent complaints of low back pain and pain 
radiating down to the right lower extremity.  Following 
examination, the examiner diagnosed degenerative disc disease 
and arthritis.  Based on a review of all the evidence, the 
physician opined that it was unlikely that the veteran's 
degenerative disc disease and arthritis were related the 
veteran's injury during service.  

Therefore, the only remaining evidence in support of the 
claim consists of lay statements from the veteran.  However, 
as medical expertise is required in this instance, the 
veteran is not competent to comment on a medical matter.  See 
Espiritu, supra.  

The Board finds that the June 2003 VA medical opinion is 
entitled to a greater degree of probative weight in this 
case.  This opinion is based on a review of all the medical 
evidence of record.  He specifically noted that he reviewed 
the veteran's claims file including service medical records 
and the post-service VA medical evidence in reaching the 
medical conclusions regarding a nexus to active service.  
Based on the examination and the review of the evidence, the 
physician stated that it was not likely that the veteran's 
degenerative disc disease and arthritis were not the 
proximate or direct result of his military service.  

In contrast, the September 2001 psychiatrist's opinion 
provides a general diagnosis of lumbar strain and indicated 
that the veteran had an accident in the military, thus 
suggesting a relationship.  However, he does not provide a 
nexus between the veteran's current diagnoses of degenerative 
disc disease and arthritis and the veteran's service.  
Moreover, there is no indication that the psychiatrist 
reviewed the service medical records pertaining to the injury 
in service or the subsequent treatment.  Furthermore, the 
medical evidence of record does not show a current diagnosis 
of lumbar strain.  Thus, it appears that the psychiatrist 
provided a diagnosis based on history.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection for a lumbar spine disability.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
entitlement to service connection for a lumbar spine 
disability must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



